Citation Nr: 0930096	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-37 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 26, 
2008, for the award of a 30 percent disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from November 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In May 2008, the Veteran and his spouse testified at a video 
conference hearing before the undersigned Veterans Law Judge. 

In July 2008, the Board, in part, remanded the issue of 
"Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling," for a VA 
examination. Following the VA examination, the RO granted a 
30 percent evaluation for bilateral hearing loss, effective 
August 26, 2008. The Veteran has indicated he is satisfied 
with the 30 percent evaluation and withdrew this issue at a 
November 2008 Decision Review Officer hearing. 

In April 2009 the Board dismissed the Veteran's claim of 
clear and unmistakable error in the Board's July 2008 
decision which denied entitlement to an effective date 
earlier than February 17, 2005, for an award of service 
connection for tinnitus.  In a separate decision the Board 
denied entitlement to an effective date earlier than February 
17, 2005, for the award of service connection for right ear 
hearing loss.  Finally, the Board remanded the issue of 
entitlement to an effective date prior to August 26, 2008, 
for the award of a 30 percent disability evaluation for 
bilateral hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's claim for a compensable rating for service-
connected hearing loss was received on February 17, 2005.

2. In an August 26, 2008 VA audiology examinations the 
Veteran exhibited Level IV hearing in the right ear and Level 
XI hearing in the left ear, respectively.  This equated to a 
30 percent rating for a bilateral hearing loss for the first 
time.   

3.  The earliest date entitlement arose for an increased 30 
percent rating for hearing loss was not prior to August 26, 
2008.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 26, 
2008, for the award of a 30 percent disability evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 
3.400(o), 4.85 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in May 2005 and July 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim. VA 
provided adequate notice of how disability ratings and 
effective dates are assigned. The claim was readjudicated in 
the May 2009 supplemental statement of the case.   The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and he was provided actual 
notice of the rating criteria used to evaluate the disorder 
at issue.  The claimant was provided the opportunity to 
present pertinent evidence in light of the notice provided. 
 Hence, no prejudice exists. There is not a scintilla of 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

Criteria

The general rule is that the effective date of an award shall 
not be earlier than the date of receipt of application 
therefore.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to that rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997).  In all other cases, the effective date will be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist. 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Background

Historically, service connection for defective hearing and 
scarred left ear drum was granted by rating decision in July 
1946 and assigned a noncompensable evaluation.

On February 17, 2005, the RO received a statement from the 
Veteran, noting that he wanted to reopen his claim for 
hearing loss in his left ear and "some hearing loss" in his 
right ear.

In an October 2006 rating decision, the RO granted service 
connection for right ear hearing loss, and assigned a 20 
percent evaluation for bilateral hearing loss effective 
February 17, 2005. 

The Veteran argues that his 30 percent evaluation for 
bilateral hearing loss
should be effective from February 17, 2005, when he filed his 
claim.

At a September 2005 VA fee based audiology examination pure 
tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
40
50
60
60
LEFT
70
70
75
80
70

Average pure tone thresholds, in decibels (dB), were 42.5 dB 
for the right ear and 73.75 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 for the 
right ear and 65 percent for the left ear.  Under Table VI, 
the right ear hearing acuity is considered Level III.  The 
left ear average puretone threshold was 73.75 decibels and 
Maryland CNC speech discrimination was 65 percent.  Under 
Table VIA, such hearing acuity is considered Level VII.  
Combining these designations results in a 20 percent rating 
under Code 6100.  38 C.F.R. § 4.85.

At an August 26, 2008 VA fee based audiology examination pure 
tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
50
55
60
65
LEFT
55
60
70
90
80

Average pure tone thresholds, in decibels (dB), were 57.5 dB 
for the right ear and 75 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 for the 
right ear and 32 percent for the left ear.  Under Table VI, 
such hearing acuity is considered Level IV.  The left ear 
average puretone threshold was 73.75 decibels and Maryland 
CNC speech discrimination was 32 percent.  Under Table VI, 
such hearing acuity is considered Level XI.  Thus, combining 
the hearing level designations for the two ears under Table 
VII results in a 30 percent rating under Code 6100.  38 
C.F.R. § 4.85.

The claims file contains statements and medical records 
submitted by the veteran in support of his claim. This 
includes a medical opinion dated in March 2009 from H.J. 
McDonald Jr., M.D., F.A.C.S., noting "I would wonder if this 
date of disability ought not to be extended retroactively to 
an earlier period." 

The Veteran's claim for an increased rating was received on 
February 17, 2005. The evidence of record reveals that with 
the grant of service connection for a right ear hearing loss 
effective as of February 17, 2005, entitlement arose for a 10 
percent rating for hearing loss as of the date of claim based 
upon the September 2005 VA fee based audiological examination 
report.

The August 26, 2008 VA fee basis examination report is the 
first competent evidence of entitlement to a 30 percent 
rating.  The report does not provide the basis for the 
assignment of a prior effective date.  Rather, that report 
simply was the first evidence of an increase in the Veteran's 
bilateral hearing disability since the date of his increased 
rating claim on February 17, 2005.  Regardless of the 
Veteran's assertions and Dr. McDonald opinion, the law is 
specific, date of entitlement is the "date of receipt of 
claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 
(Oct. 22, 1998).  In this case the date of entitlement is the 
date entitlement arose, August 26, 2008.

Under the given facts and regulations the Board finds the 
Veteran is not entitled to an effective date prior to August 
26, 2008 for an increased 30 percent rating for his service-
connected bilateral hearing loss.   


ORDER

An effective date prior to August 26, 2008 for a 30 percent 
rating for bilateral hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


